Mr. Justice Gunn, specially concurring: I concur in the finding that the plaintiff in error is guilty of contempt, but not in all of the findings of the trial court, nor all that is said in the opinion of this court. The plaintiff in error was a disbarred lawyer, and had acquired by assignment a number of promissory notes which contained an agreement to pay attorney fees in case of default or suit for collection. This is a legal provision to have in a promissory note. (Ill. Rev. Stat. 1949, chap. 98, par. 22.) The plaintiff in error brought suit in the name of an adjustment company, of which he claimed to be the sole owner, and signed each complaint “Philip J. Barasch,” and made an affidavit to the complaint in his individual name. The authorization to confess judgment was executed by another lawyer, fixing the amount of attorney fees, and judgment was entered for the plaintiff in error for the full amount of the note plus the attorney fees. No relation of attorney and client appears. The plaintiff in error had no client except himself, and he as a layman and individual had a constitutional right to prosecute his own case without a lawyer, and therefore in that sense was not practicing law any more than the constitution gives him the right to attend to his own property. If a layman had done the same thing he would not be practicing law, and since plaintiff in error was no longer a lawyer he was a layman attempting, as he had a right, to enforce, as was lawful, his own claims in the courts of this State. Based upon these facts the trial court found that the plaintiff in error was guilty of direct contempt for practicing law without a license in this court. This finding I think was not justified by any evidence, and was in fact erroneous. However, the trial court further found that the plaintiff in error was guilty of contempt as a layman in attempting to deceive and practice a fraud upon the court, in that he was claiming an attorney fee for himself, and that he was attempting to sue as assignee of certain notes, which he claimed to have been assigned to him, but which had not been in fact assigned to him, whereby the court was deceived into working a fraud upon the defendants in such cases, in that the court believed that attorney fees were proper to be allowed, when in fact plaintiff in error does not claim he had employed an attorney to whom he became obligated to pay fees. The plaintiff in error was not entitled to have attorney fees included in his judgments unless he had in fact employed attorneys. I am of the opinion that the finding of the court that plaintiff in error is guilty of contempt as a layman was well justified by the facts, but, since the opinion goes further than this, and affirms the judgments of the municipal and Appellate Courts without making the distinction above pointed out, I cannot agree with all that is said in the opinion, although I do agree with the result.